Title: From George Washington to Wakelin Welch, 5 August 1786
From: Washington, George
To: Welch, Wakelin



Sir,
Mount Vernon 5th Augt 1786.

On the other side is a copy of my letter to you of this date under cover to Arthur Young Esqr. of Bradford Hall, near Bury in Suffolk. The articles which I have written to him for are,
2 ploughs, with spare shares & coulters; & a mould to form others on.
A little of the best kind of cabbage seeds for field culture.
20 lb. of best Turnip seeds.
10 bushels of Sainfoin seeds.
8 Do of the winter Vetches.
2 Do of rye-grass Seeds.
50 lb. of Hop clover seed; & a little Burnet seed, if it is in estimation with Farmers.
Perhaps he may add a few seeds of other kinds—perhaps he may encrease the quantities above, & possibly add some other instruments of Husbandry, tho’ I have written for none, nor have I reason to expect any, unless he may be disposed to send some very useful ones without waiting a request. It is also possible, tho’ I have very little expectation of its happening, that he may engage me a common plough-man.
Your paying the cost of these things and forwarding them in a vessel for Potomac, will much oblige me; as it will to convey the letters herewith enclosed, to their respective addresses. I am &c.

G: Washington

